Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on February 23, 2022 has been considered and entered.  In this application claims 1-4, 6-11, 13-18, and 20-24 are pending in which claims 5, 12, and 19 are cancelled and claims 22-24 are newly added and claims 1, 8, and 15 are in independent forms.

ALLOWANCE
	Claims 1-4, 6-11, 13-18, and 20-24 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1, 8, and 15 to recite the limitation of allowable subject matter of claim 5 into claim 1, recite the limitation of allowable subject matter of claim 12 into claim 8, and recite the limitation of allowable subject matter of claim 19 into claim 15 and made the claims 1, 8, and 15 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the feature of “obtaining information defining data objects associated with an application, the data objects to be used by the application to access the database; identifying one or more discrepancies between at least one of the data objects and the configuration parameters of the database by comparing annotations associated with the configuration parameters of the database to the data objects; and modifying the at least one data object by inserting at least part of one or more of the annotations into the at least one data object in order to conform the application to a current configuration of the database” as recited in claim 1. The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1 as a whole.   Consequently, claim 1 and independent claims 8 and 15 which recite similar feature as claim 1 are allowable over prior art of record. The dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-24 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang United States Patent Publication No. 2017/0174226,
Stefanov et al. United States Patent Publication No. 2019/0068458,
Koska et al. United States Patent Publication No. 2015/0193418,
Bellville United States Patent Publication No. 2011/0082569,
Okuno et al. United States Patent Publication No. 2015/0193557.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157